AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                     Pagel of l
                                                                                                                                                        I




                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRtlWCNAb'di)E
                                     V.                                        (For Offenses Committed On or Aft~r No'i~rilhe~Ti''1987)


              Vanessa Estefany Ramirez-Ventura                                 Case Number: 19-cqf,\66(rl\\\ibGP                          2:   !.\ll

                                                                              Kenneth J Troiano GU::CfZ\<, ', C
                                                                              Defendant's Attorney


REGISTRATION NO. 84620298

THE DEFENDANT:
 lg] pleaded guilty to count(s) 2 of Superseding Information
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325(a)(l)                      Improper Entry by an Alien (Misdemeanor)                                        2s

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 lg] Count(s) 2 of Indictment is                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


 lg] Assessment: $10WAIVED                      . IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
lg] Court recommends defendant be deported/removed with relative, Rona! Balmore Ramirez-Rivera Jose
Nelson Ramirez, Yanet Esmeralda Ventura, charged in case 19CR1687.
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            October 8, 2019
                                                                            Date of Imposition of Sentence


                                                                            (JJ ;;;=-
                                                                            HONORABLE WILLIAM V. GALLO
                                                                            UNITED STATES MAGISTRATE JUDGE


                                                                                                                        19-CR-1687-WVG
